


Exhibit 10(b)


$ _________ Maximum Performance Cash
Date of Grant: January 4, 2013


2013 PERFORMANCE CASH AWARD


2004 OMNIBUS STOCK AND INCENTIVE PLAN


FOR DENBURY RESOURCES INC.


PERFORMANCE CASH AWARD (“Award”) made effective on the Date of Grant between
Denbury Resources Inc. (the “Company”) and «Officer_Name» (“Holder”).


WHEREAS, Section 17 of the 2004 Omnibus Stock and Incentive Plan For Denbury
Resources Inc. (“Plan”) authorizes the Committee to grant performance-based
Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn a maximum of $__________ based on the performance factors set forth in
this Award, and subject to all of the provisions, including without limitation
the Vesting provisions, of the Plan and this Award; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, all of
which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.Performance Cash Grant. The Company hereby grants Holder the right to earn,
Vest in and be paid on the Payment Date, up to $________ (“Performance Cash”)
subject to the terms and conditions set forth in the Plan and in this Award.


2.Definitions. All words capitalized herein that are defined in the Plan shall
have the meaning assigned them in the Plan; other capitalized words shall have
the following meaning, or shall be defined elsewhere in this Award:


(a) “Actual Reported Production” means production of oil, condensate, natural
gas liquids (“NGLs”) and natural gas, expressed on a BOE basis, as reported in
each Peer Company's and the Company's Form 10-K for the Performance Period,
excluding production generated from each such company's equity-method
investee(s).
(b) “BOE” means Barrels of Oil Equivalent, and for all purposes hereof, will be
calculated using the ratio of one barrel of crude oil, condensate or NGLs to six
thousand cubic feet of natural gas.
(c) “CCA Acquisition” means the planned purchase by the Company of oil and
natural gas properties in the Cedar Creek Anticline of Montana and North Dakota
from ConocoPhillips Company.


(d) “Change in Future Development Costs” means future development costs at
December 31, 2013 less future development costs at December 31, 2012, each as
reported in each Peer Company's and the Company's Form 10-K disclosure of its
standardized measure of discounted future net cash flows from proved oil,
condensate, natural gas liquid (“NGL”), and natural gas reserves in accordance
with Financial Accounting Standards Board Codification Topic 932, Extractive
Industries - Oil and Gas.


(e) “Change in Unproved Properties” means the balance of unproved or unevaluated
oil and natural gas properties at December 31, 2013 less the balance of unproved
or unevaluated oil and natural gas properties at December 31, 2012, as reported
on each Peer Company's and the Company's consolidated balance sheets, or in the
financial statement footnotes thereto, as reported in each such company's Form
10-K.





- 1 -

--------------------------------------------------------------------------------




(f) “Committee Percentage Point Reduction” means the number (if any) of
Performance Percentage Points (not in excess of the Committee Percentage Point
Reduction Limitation) by which the Committee reduces Holder's Performance
Percentage Points in accordance with Section 7 hereof.


(g) “Committee Percentage Point Reduction Limitation” means the lesser of (i)
forty (40) Performance Percentage Points, and (ii) the product of (x) Holder's
Performance Percentage Points earned during the Performance Period as determined
prior to the application of the Committee Percentage Point Reduction, multiplied
by (y) twenty-five percent (25%).


(h) “Disability” means, without limitation, the same as it does in the Plan.


(i) “Earned Performance Cash” means the amount of Performance Cash earned during
the Performance Period as described and calculated in Section 8 hereof.
(j) “Finding and Development Cost per BOE” means for each Peer Company and for
the Company, individually, the quotient of (i) the sum of (a) the number in the
table in Appendix A in Column 2, opposite each such company's name presented in
the table in Appendix A in Column 1, and (b) Performance Period Finding and
Development Cost, divided by (ii) the sum of (x) the number in the table in
Appendix A in Column 3, opposite each such company's name presented in the table
in Appendix A in Column 1 and (y) Performance Period Net Reserve Additions.


(k) “Fiscal Year” means the 12-month period adopted by the Company for financial
reporting purposes.


(l) “Peer Company” means each of the companies listed in Appendix B hereto that
files a Form 10-K that includes financial statements covering the Performance
Period with the Securities and Exchange Commission by March 1, 2014.


(m) “Payment Date” means the date on which Performance Cash Vested and earned
under this Award is paid to Holder, which shall be any date selected by the
Committee which is not later than 30 days after the Vesting Date or such later
date as may be caused by unusual circumstances beyond the reasonable control of
the Committee.


(n) “Performance Measure” means the following: changes in amounts of oil and gas
reserves, changes in production amounts, and the relationship between pretax
operating income and finding costs compared to that of the Company's peers, as
determined based upon the (i) Tertiary Oil Production Measure, (ii) Non-Tertiary
Production Measure, (iii) Capital Efficiency Ratio Measure and (iv) Reserve
Replacement Measure, as set forth herein; provided, further, that when reference
to a specific Performance Measure is intended, reference will be made to such
specific Performance Measure.


(o) “Performance Period” means the period beginning on January 1, 2013, and
ending on December 31, 2013.


(p) “Performance Percentage” means the excess of (i) Holder's aggregate
Performance Percentage Points, over (ii) the Committee Percentage Points
Reduction, if any, determined as of the last day of the Performance Period.


(q) “Performance Percentage Points” means, collectively, the points, designated
as Performance Percentage Points, earned with respect to each Performance
Measure during the Performance Period.


(r) “Performance Cash” means the amount of cash subject to this Award, as shown
on the first page of this Award.


(s) “Performance Period Finding and Development Cost” means, as reported in each
Peer Company's and the Company's Form 10-K for the Performance Period and
excluding any costs generated by each such company's equity method investee(s),
the sum of (i) property acquisition, exploration and development costs incurred
(including asset retirement obligations), (ii) the Change in Future Development
Costs, and (iii) the depletion and depreciation expense related to CO2
properties and CO2 pipelines; the sum of which is reduced by the Change in
Unproved Properties.


(t) “Performance Period Net Reserve Additions” means the sum of (i) oil,
condensate, NGL and natural gas reserve extensions; (ii) improved recovery;
(iii) revisions of previous estimates and (iv) acquisition of minerals in place;
excluding those owned by an equity method investee(s), expressed on a BOE basis,
as reported in each Peer Company's and the Company's Form 10-K for the
Performance Period.





- 2 -

--------------------------------------------------------------------------------




(u) “Performance Period Pretax Operating Income” means, as reported in each Peer
Company's and the Company's Form 10-K for the Performance Period, pre-tax income
adjusted to exclude the following items, as applicable: (i) interest income and
expense; (ii) exploration expense; (iii) depletion, depreciation, amortization
and accretion expense; (iv) commodity derivative gains and losses; (v)
impairment charges; (vi) gains and losses incurred on the extinguishment of
debt; and (vii) gains and losses incurred on the purchase or sale of assets.
Performance Period Pretax Operating Income will include all operations of each
such company other than those related to an equity-method investment, including
operations that qualify as discontinued operations under generally accepted
accounting principles in the United States of America.


(v) “Performance Period Pretax Operating Income per BOE” means Performance
Period Pretax Operating Income divided by the Actual Reported Production.


(w) “Post Separation Change in Control” means a Change in Control which follows
Holder's Separation, but results from the Commencement of a Change in Control
that occurs prior to Holder's Separation. For all purposes of this Award, the
term “Commencement of a Change in Control” shall mean the date on which any
material action, including without limitation through a written offer,
open-market bid, corporate action, proxy solicitation or otherwise, is taken by
a “person” (as defined in Section 13(d) or Section 14(d)(2) of the 1934 Act), or
a “group” (as defined in Section 13(d)(3) of the 1934 Act), or their affiliates,
to commence efforts that, within 12 months after the date of such material
action, leads to a Change in Control as defined in Section 2(h)(2), (3) or (4)
of the Plan involving such person, group, or their affiliates.


(x) “Target Performance Cash” means $_______ of Performance Cash, which is the
amount of Performance Cash which will be Earned if Holder's Performance
Percentage is 100%.
(y)    “Total Production” means oil, condensate, NGLs, and natural gas
production (in BOEs) of the Company as reported in the Company's Form 10-K for
the Performance Period.


(z) “Vesting Date” means March 31, 2014.


3.Performance Percentage Points Earned With Respect To The Tertiary Oil
Production Measure.


(a)Tertiary Production Based Performance Percentage Points. The Performance
Percentage Points which will be credited to Holder with respect to the Tertiary
Oil Production Measure are set forth in the following Chart based on the Average
Annual Tertiary Production Percentage. The “Average Annual Tertiary Production
Percentage” means the quotient (rounded to four decimal places and then
expressed as a percentage) of (x) the Adjusted Tertiary Oil Production for such
Performance Period, divided by (y) the Tertiary Oil Production Target for such
Performance Period as defined in Appendix C to this Award.
 
Average Annual Tertiary
Production Percentage
Performance
Percentage Points
A.
106.58% or more
70
B.
103.95% to 106.57%
56
C.
100.00% to 103.94%
42
D.
96.05% to 99.99%
28
E.
Less than 96.05%
0



(b)Adjusted Tertiary Oil Production. For purposes of this Award, the “Adjusted
Tertiary Oil Production” shall be equal to (i) the actual tertiary oil
production of the Company as reported in the Company's Form 10-K for the
Performance Period, or if not specifically reported, then as determined by the
Committee from the Company's accounting records, minus (ii) the tertiary oil
production related to an oil property acquired during such Performance Period,
such amount to be the lesser of (a) the actual tertiary oil production for such
Performance Period from the acquired property or incremental property interest
(if a partial interest) or (b) the forecasted oil production (as may be publicly
disclosed by the Company) related thereto for such Performance Period for the
property, plus (iii) that portion of the Tertiary Oil Production Target which is
directly attributable to any oil property disposed or sold during such
Performance Period for the period during which the Company did not own the oil
property.





- 3 -

--------------------------------------------------------------------------------




4.Performance Percentage Points Earned With Respect To The Non-Tertiary
Production Measure.


(a)Non-Tertiary Production Based Performance Percentage Points. The Performance
Percentage Points which will be credited to Holder with respect to the
Non-Tertiary Production Measure are set forth in the following Chart based on
the Average Annual Non-Tertiary Production Percentage. The “Average Annual
Non-Tertiary Production Percentage” means for such Performance Period, the
quotient (rounded to four decimal places and then expressed as a percentage) of
(x) the Adjusted Non-Tertiary Production of the Company for such Performance
Period, divided by (y) the Non-Tertiary Production Target for such Performance
Period as defined in Appendix C to this award agreement.
 
Average Annual Non-Tertiary
Production Percentage
Performance
Percentage Points
A.
107.76% or more
30
B.
104.66% to 107.75%
24
C.
100.00% to 104.65%
18
D.
95.34% to 99.99%
12
E.
Less than 95.34%
0



(b)Adjusted Non-Tertiary Production. For purposes of this Award, “Adjusted
Non-Tertiary Production” means (i) the actual non-tertiary production of oil and
natural gas (in BOEs) as reported in the Company's Form 10-K for the Performance
Period, or if not specifically reported, then as determined by the Committee
from the Company's accounting records (“Non-Tertiary Production”), minus (ii)
the non-tertiary oil, condensate, NGLs and natural gas production (in BOEs)
related to properties acquired (other than those properties acquired in the CCA
Acquisition) during such Performance Period, such amount to be the lesser of (a)
the actual non-tertiary oil, condensate, NGLs and natural gas production (in
BOEs) for such Performance Period from the acquired property or incremental
property interest (if a partial interest) or (b) the forecasted non-tertiary
oil, condensate, NGLs and natural gas production (in BOEs) (as may be publicly
disclosed by the Company) related thereto for such Performance Period for the
property, plus (iii) that portion of the Non-Tertiary Production Target which is
related to any oil or natural gas property disposed or sold during such
Performance Period for the period during which the Company did not own the
property.


5.Performance Percentage Points Earned With Respect to Capital Efficiency Ratio
Measure.


(a) Capital Efficiency Ratio. The “Capital Efficiency Ratio” means, for the
Company and each Peer Company, expressed as a percentage for each such company,
the quotient of (i) Performance Period Pretax Operating Income per BOE, divided
by (ii) Finding and Development Cost per BOE. The Capital Efficiency Ratio of
the Company and each Peer Company is to be calculated as soon as practicable
following the Performance Period. Once calculated for the Company and for each
Peer Company, the exact Capital Efficiency Ratio, expressed as a percentage, for
each such company shall be listed in Column 3 of the table below in descending
order of their respective Capital Efficiency Ratio from the highest percentage
to the lowest percentage. Column 2 of the table below shall reflect each such
company's name. The Company's “Capital Efficiency Percentage” will be that
percentage opposite the ranking of the Company in column 1 of the table below,
shown in the appropriate “Number of Companies” Column. The appropriate “Number
of Companies” Column is the column with the number equivalent to the sum of a)
the number of Peer Companies plus b) one (the Company).









- 4 -

--------------------------------------------------------------------------------




Column 1
Column 2
Column 3
“Number of Companies” Columns
Ranking
Company Name
Capital Efficiency Ratio
10
9
8
7
6
5
1
 
 
100%
100%
100%
100%
100%
100%
2
 
 
90%
88%
88%
86%
83%
80%
3
 
 
80%
77%
75%
71%
67%
60%
4
 
 
70%
66%
63%
57%
50%
40%
5
 
 
60%
55%
50%
43%
33%
20%
6
 
 
50%
44%
38%
29%
17%
 
7
 
 
40%
33%
25%
14%
 
 
8
 
 
30%
22%
13%
 
 
 
9
 
 
20%
11%
 
 
 
 
10
 
 
10%
 
 
 
 
 



(b) Performance Percentage Points. The Performance Percentage Points which will
be credited to Holder with respect to the Capital Efficiency Percentage are set
forth in the following Chart:
 
Capital Efficiency Percentage
Performance
Percentage Points
A.
>= 90% to 100%
60
B.
>= 70% and < 90%
48
C.
>= 50% and < 70%
36
D.
>= 30% and < 50%
24
E.
Less than 30%
0



6.Performance Percentage Points Earned With Respect To The Reserve Replacement
Measure.


The Performance Percentage Points Holder will earn with respect to the Reserve
Replacement Measure will be based on the Company's Reserve Replacement
Percentage for the entire Performance Period. “Reserve Replacement Percentage”
means the quotient (rounded up to 3 decimal places and then expressed as a
percentage) of (i) the Final Reserves less the Initial Reserves, divided by (ii)
Total Production for the Company.


(a)Performance Percentage Points. The Performance Percentage Points which will
be awarded Holder for the Performance Period with respect to the Reserve
Replacement Measure are set forth in the following Chart:
 
Reserve
Replacement Percentage
Performance
Percentage Points
A.
300% or more
40
B.
200% to 299%
32
C.
150% to 199%
24
D.
100% to 149%
16
E.
Less than 100%
0



(b)Initial Reserves. For purpose of this Award, “Initial Reserves” means the
total Company proved oil, condensate, NGL, and natural gas reserve quantities as
of December 31, 2012 (expressed in BOEs) as estimated by DeGolyer and
MacNaughton, independent petroleum engineers, and disclosed in the Company's
Form 10-K Report for 2012.


(c) Final Reserves. For purposes of this Award, “Final Reserves” means the sum
of (i) the total Company proved oil, condensate, NGL, and natural gas reserve
quantities on the last day of the Performance Period (expressed in BOEs) as
estimated



- 5 -

--------------------------------------------------------------------------------




by DeGolyer and MacNaughton or the Company's then-current independent petroleum
engineer as disclosed in the Form 10-K for the Performance Period, determined
using the same price deck as was used by the Company in calculating the Initial
Reserves, plus (ii) the Uneconomic Reserves, plus (iii) the Disposed Reserves,
plus (iv) Total Production. The “Uneconomic Reserves” are those proved oil,
condensate, NGL, and natural gas reserves (expressed in BOEs) which were
included in the Initial Reserves, but are not considered proved reserves on the
last day of the Performance Period solely because the price deck used to price
oil and natural gas products and/or the prices used to estimate the capital
costs required to develop the proved reserves as of the last day of the
Performance Period have changed from those used in the Initial Reserve report
such that the extraction of such otherwise proved reserves is uneconomic (i.e.,
Uneconomic Reserves cannot be reserves excluded from the Final Reserves because
drilling activity during the period changed the status or evaluation of the
reserves, or because the Company no longer holds the acreage or interest, or
because factors other than commodity prices or changes in the estimated capital
costs have made the project uneconomic). The “Disposed Reserves” are those
proved oil, condensate, NGL, and natural gas reserves quantities (expressed in
BOEs) which were sold during the Performance Period and reported as such in the
Company's Form 10-K in accordance with Financial Accounting Standards Board
Codification Topic 932, Extractive Industries - Oil and Gas.


7.Committee's Reduction of Performance Percentage Points.


Notwithstanding any provision hereof to the contrary, the Committee, in its sole
discretion, by written notice to Holder prior to the Vesting Date, may reduce
Holder's otherwise earned Performance Percentage Points by applying a Committee
Percentage Point Reduction.


(a)Performance Percentage Points Reduction. The Committee will make its
determination of the Committee Percentage Point Reduction amount (if any) based
on the Committee's subjective evaluation of Company performance with respect to
each of the four Additional Committee Evaluation Factors listed in (b) below,
which evaluation will determine the amount of the Performance Percentage Points
reduction for each such Additional Committee Evaluation Factor based on the
Chart below, and the sum of those reductions, but not in excess of the Committee
Percentage Point Reduction Limitation, will be the Committee Percentage Point
Reduction for the Performance Period:
 
Committee's Determination of
the Level of Performance With
Respect to each Additional
Committee Evaluation Factor
Reduction in
Performance
Percentage Points
A.
Above Average
0
B.
Average
5
C.
Below Average
10



(b)For purposes of this Award, the “Additional Committee Evaluation Factors”
(each of which may cause a reduction of up to 10 Performance Percentage Points)
are:


(i)the Company's compliance with corporate governance factors such as the
ability to obtain an unqualified auditors' opinion on the Company's financial
statements contained in its Form 10-K for the Performance Period, and avoid any
financial restatements,


(ii)the Company's maintenance of a reasonable debt-to-capital and/or
debt-to-cash-flow ratio,


(iii)the Company's record as to health, safety and environmental compliance and
results, and


(iv)the increase in the net asset value per share of Company stock, determined
after excluding the effects, to the extent reasonably practical, caused by
fluctuations in commodity prices and capital and operating costs or other
factors which are generally not controllable by the Company.



- 6 -

--------------------------------------------------------------------------------






8.Earning Performance Cash.


(a)Earned Performance Cash. The amount of Earned Performance Cash shall be equal
to the product of (i) the Target Performance Cash, multiplied by (ii) the
Performance Percentage. The Committee will determine and certify, and the
Administrator will advise Holder, of Holder's Performance Percentage as soon as
reasonably possible thereafter.


(b)Change in Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change in Control occurs during the Performance
Period then, regardless of the Performance Percentage at the date of the Change
in Control, Holder will be entitled to receive delivery of all of the Target
Performance Cash (notwithstanding any provision hereof to the contrary, none of
which Target Performance Cash will be retained by the Company other than as
payment for withholding) as soon as reasonably possible following such Change in
Control, but in no event later than the 15th day of the third month after the
end of the calendar year in which such Change in Control occurs, and Holder
permanently shall forfeit the right to receive any other amounts of Performance
Cash under this Award.


9.Vesting (and Forfeiture) of Earned Performance Cash.


(a)No Separation Prior to the Vesting Date. If Holder does not Separate prior to
the Vesting Date, Holder will be 100% Vested in the Earned Performance Cash.


(b)Retirement Vesting Date. In the event Holder reaches his Retirement Vesting
Date prior to the Vesting Date,
Holder will be entitled to receive Performance Cash in an amount equal to the
Earned Performance Cash on the Vesting Date, based on the actual performance
results certified by the Committee, without any right to receive any additional
Performance Cash, and without any proration of the amount of Performance Cash
earned in such circumstances. Notwithstanding the foregoing, in the event Holder
Separates after Holder's Retirement Vesting Date, but within 12 months of the
Date of Grant, all rights to receive Performance Cash under this Award will be
forfeited.


(c)Forfeiture. Except to the extent expressly provided in 9(b) or (i), (ii), or
(iii) below, Holder permanently will forfeit all rights with respect to any
Performance Cash upon the date of his Separation, if such Separation occurs
prior to the Vesting Date.


(i)Death. If Holder Separates by reason of death prior to the Vesting Date,
Holder's Beneficiary will be entitled to receive Performance Cash in an amount
equal to the Target Performance Cash (and does not have any right to receive any
other amounts of Performance Cash under this Award) as soon as reasonably
possible but in no event more than 90 days after Holder's death.


(ii)Disability. If Holder Separates by reason of a Disability prior to the
Vesting Date, Holder will be entitled to receive Performance Cash in an amount
equal to the Target Performance Cash (and does not have any right to receive any
additional amounts of Performance Cash under this Award) as soon as reasonably
possible but in no event later than the 15th day of the third month after the
end of the calendar year following the Date on which the Committee determines
that Holder is Disabled.


(iii)Post Separation Change in Control. If there is a Post Separation Change in
Control, Holder will be entitled to receive Performance Cash in an amount equal
to the Target Performance Cash (and does not have any right to receive any
additional Performance Cash under this Award) as soon as reasonably possible
after the date of the Change in Control but in no event later than the 15th day
of the third month after the end of the calendar year in which such Change in
Control occurs.


10.Withholding. On the Vesting Date, the minimum federal income tax withholding
required to be made by the Company shall be paid by Holder (or Holder's
Beneficiary) to the Administrator in cash, or by authorizing the Company to
retain an amount of Performance Cash.


11.Administration. Without limiting the generality of the Committee's rights,
duties and obligations under the Plan, the Committee shall have the following
specific rights, duties and obligations with respect to this Award. Without
limitation, the Committee shall interpret conclusively the provisions of the
Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to



- 7 -

--------------------------------------------------------------------------------




which Performance Measures have been satisfied and the number of Performance
Percentage Points earned, exercise its right to reduce Performance Percentage
Points, and make all other determinations and take all other actions necessary
or desirable for the administration of the Award. The Committee is authorized to
change any of the terms or conditions of the Award in order to take into account
any material unanticipated change in the Company's operations, corporate
structure, assets, or similar change, but only to the extent such action carries
out the original purpose, intent and objectives of the Award, and, to the extent
the Award is intended to qualify as “performance based” under Section 162(m) of
the Internal Revenue Code, does not affect such qualification. All decisions and
acts of the Committee shall be final and binding upon Holder and all other
affected parties.


12.Beneficiary. Holder's rights hereunder shall be exercisable during Holder's
lifetime only by Holder or Holder's legal representative. Holder may file with
the Administrator a written designation of beneficiary (such person(s) being his
“Beneficiary”), on such form as may be prescribed by the Administrator. Holder
may, from time to time, amend or revoke a designation of Beneficiary. If no
designated Beneficiary survives Holder, the Holder's estate shall be deemed to
be Holder's Beneficiary.


13.Holder's Access to Information. As soon as reasonably possible after the
close of the preceding Fiscal Year, the Committee (and the Administrator to the
extent it shall have been directed by the Committee) shall make all relevant
annually-determined calculations and determinations hereunder, and shall
communicate such information to the Administrator. The Administrator will
furnish all such relevant information to Holder as soon as reasonably possible
following the date on which all, or a substantial majority, of the information
is available.


14.No Transfers Permitted. The rights under this Award are not transferable by
the Holder otherwise than by will or the laws of descent and distribution, and
so long as Holder lives, only Holder or his or her guardian or legal
representative shall have the right to receive and retain Earned Performance
Cash.


15.No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon Holder any right to continue to serve in the employ of the Company
nor interfere in any way with Holder's right to resign.


16.Governing Law. Without limitation, this Award shall be construed and enforced
in accordance with and governed by the laws of Delaware.


17.Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereto.


18.Waivers. Any waiver of any right granted pursuant to this Award shall not be
valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


19.Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.





- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representative and Holder has hereunto set his or
her hand, all on the day and year first above written.




DENBURY RESOURCES INC.


By:


 


 
Phil Rykhoek
CEO
 
Mark C. Allen
Senior VP, CFO & Asst. Secretary



ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to review the Plan, (iii) my opportunity to discuss this Award with
a representative of the Company, and my personal advisors, to the extent I deem
necessary or appropriate, (iv) my understanding of the terms and provisions of
the Award and the Plan, and (v) my understanding that, by my signature below, I
am agreeing to be bound by all of the terms and provisions of this Award and the
Plan.


Without limitation, I agree to accept as binding, conclusive and final all
decisions, factual determinations, and/or interpretations (including, without
limitation, all interpretations of the meaning of provisions of the Plan, or
Award, or both) of the Committee upon any questions arising under the Plan, or
this Award, or both.


Dated as of the effective date.
 
 
 
 
 
Holder Signature






- 9 -